Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed October 4, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the nuclease is Cas nuclease, as recited in Claims 2 (Cas); 
ii) target nucleic acid of interest is the antibiotic resistance gene, chloramphenicol acetyltransferase gene, as disclosed in Table 2; 
iii) the alternative selection property is wherein presence of the carbon source
confers a selective advantage upon the population of cells comprising the carbon
utilization operon, as recited in Claim 44; 
iv) the alternative carbon utilization operon is a raf operon, as recited in Claims 46-47; and 
v) the alternative carbon source is raffinose, as recited in Claim 48. 

Amendments
Applicant's response and amendments, filed October 4, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 4, 6, 14-16, 18-33, 35, and 40, amended Claims 1, 17, 34, and 41, and withdrawn Claims 11-13, 45, and 49-51.
	Claims 1-3, 5, 7-13, 17, 34, 36-39, and 41-51 are pending.
	Claims 11-13, 45, and 49-51 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 5, 7-10, 17, 34, 36-39, 41-44, and 46-48 are under consideration. 
	
Priority
This application is a 371 of PCT/US15/22508 filed on March 25, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 61/970,024 filed on March 25, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 101
The prior rejection of Claim 17 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s amendment to the claim to recite “isolated…non-human organism”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim cancelling recitation of “to disperse the system”, which the Examiner finds persuasive.

3. 	The prior rejection of Claims 1-3, 5, 7-10, 17, 34, 36-39, 41-44, and 46-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite that a nucleic acid molecule comprise each of elements:
(a) nuclease module targeted to an antibiotic resistance trait; 
(b) a gene encoding a transposase; 
(c) a transposon; and 
(d) an antibiotic-free maintenance system to confer selective advantage, allowing the engineered system to be selected for maintenance and dispersal on growth conditions, 
which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-3, 5, 7-10, 14, 17, 34, 36-39, 42-44, and 46-48 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Millen et al (PLOS One 7(12): e51663, 9 pages, available online December 11, 2012; of record) in view of Lu et al (WO 15/034872; priority to September 5, 2013; of record), Jeong et al (Food Microbiol. 23: 468-475, 2006; of record), and Parrott et al (U.S. Patent 7,005,561).
Determining the scope and contents of the prior art.
With respect to Claim 1, Millen et al is considered relevant prior art for having taught a mobile genetic element, to wit, a conjugative plasmid (pg 5, col. 2, “conjugal transfer of pKLM or pLN” comprising an engineered genetic system comprising a nucleic acid molecule comprising: 
i) a gene encoding a transposase (pg 4, col. 2, Other Genetic Features of pKLM, ten transposase genes); 
ii) a transposon (pg 4, col. 2, Other Genetic Features of pKLM, five IS S1 elements);
iii) a nucleic acid module designed to specifically target and degrade a nucleic acid of interest (pg 4, Phage Resistance is Directed by CRISPR Spacers; Figure 3); and 
iv) an antibiotic-resistance maintenance element comprising a nucleic acid encoding one or more genes that confer a selective advantage, allowing the engineered genetic system to be selected for maintenance and dispersal based on growth conditions, to wit, erythromycin resistance (pg 3, Table 1, erythromycin resistance (EmR)).
Millen et al taught that the conjugative plasmid is food-grade (pg 4, col. 2, Food-Grade CRISPR/Cas plasmid pLN).
Millen et al taught that the targeting CRISPR elements can be modified by engineering the spacer content (Abstract; pg 2, col. 2, “Spacer Engineering”), which would thus yield a “synthetic” mobile genetic element. 

Millen et al do not teach the nuclease module is designed to target an antibiotic resistance trait. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Lu et al is considered relevant prior art for having disclosed a mobile genetic element comprising an engineered genetic system comprising a nuclease module, to wit, a Cas protein, designed to specifically target and degrade a nucleic acid of interest, wherein said nucleic acid of interest encodes an antibiotic resistance gene (Abstract, Figure 1); and
a synthetic mobile genetic element (MGE) module capable of dispersing the system from one host cell to another, wherein the nuclease module comprises a nuclease encoded by a gene located in the MGE module, and wherein the MGE module comprises a gene encoding a 
Lu et al disclosed wherein the nuclease module comprises a Cas protein and one or more synthetic crRNAs wherein each crRNA comprises a spacer having a target sequence derived from the nucleic acid of interest (Figure 1) and a tracrRNA (pgs 4-5, joining ¶; pg 13, lines 11-17).
Lu et al disclosed the probiotic bacteria for use in accordance with the invention include Lactobacillus and Lactococcus species (pg 22, lines 7-20).
Lu et al disclosed wherein the target nucleic acid of interest encodes an antibiotic resistance trait includes chloramphenicol resistance (pg 46, line 12), e.g. as encoded by the chloramphenicol acetyl transferase (cat) gene (illustrated in Figure 20A, Table 2, Table 3 (nmD247 catCRISPR, nmD248 catCRISPR)), or a virulence factor (Abstract; pg 3, lines 8-10). 

Neither Millen et al nor Lu et al teach/disclose wherein the mobile genetic element comprises an antibiotic-free system maintenance element comprising a nucleic acid encoding one or more genes that confer a selective advantage. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Jeong et al is considered relevant prior art for having taught that while complementation markers such as lactose have been proposed as food-grade selection markers to replace antibiotic-resistance markers for the genetic modification of Lactococcus species, these dominant markers naturally occur in numerous lactococcal strains, which consequently limits their host spectra utilization. Rather, a dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (pgs 468-469, joining ¶. 
Parrott et al is considered relevant prior art for having disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as a an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, gene editing technologies, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first nuclease target nucleic acid with a second nuclease target nucleic acid, to wit, encoding an antibiotic resistance trait, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first nuclease target nucleic acid with a second nuclease target nucleic acid, to wit, encoding an antibiotic resistance trait, because Lu et al disclosed the target nucleic acid of interest encodes an antibiotic resistance trait or a virulence factor (Abstract; pg 3, lines 8-10), as the technology of the CRISPR/Cas system allows the ordinary artisan to design their programmable nuclease circuit.
Prior to the filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first selectable marker maintenance element, e.g.  the erythromycin-resistance antibiotic system maintenance element of Millen et al with a second selectable marker maintenance element, to wit, an antibiotic-free system maintenance element comprises a carbon utilization operon, to wit, a raffinose operon, as disclosed by Jeong et al and Parrott et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millen et al taught that the parental plasmid pLN was derived from plasmid DGCC7167 which comprises an antibiotic-free system maintenance element, to wit, Lactose fermentation (Lac+) for positive selection of transgenic cells (pg 4, col. 2, “Food-Grade CRISPR/Cas Plasmid pLN”). pLN was “cured” of the Lactose phenotype before subsequent insertion of pGh9::ISS1 to yield pKLM, thereby preventing any potential incompatibility with native Lac plasmids when conjugated into industrial starter strains. However, such a motivation to remove the lactose antibiotic-free system maintenance element so as to not conflict with the lactose phenotypes of the industrial starter strains is not considered to teach away from the per se use of antibiotic-free system maintenance element, including the use of raffinose maintenance element systems, but rather speaks to the specific concerns of the lactose system used by Millen et al. An artisan would be motivated to substitute a first selectable marker maintenance element, e.g.  the erythromycin-resistance antibiotic system maintenance element or the antibiotic-free 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Millen et al taught wherein the nuclease module comprises a Cas protein and one or more synthetic crRNAs wherein each crRNA comprises a spacer having a target sequence derived from the nucleic acid of interest (Abstract, “targeting could be modified by engineering spacer content”; pg 2, Spacer Engineering). 
Lu et al disclosed wherein the nuclease module comprises a Cas protein and one or more synthetic crRNAs wherein each crRNA comprises a spacer having a target sequence derived from the nucleic acid of interest (Figure 1; pg 6, line 7; pg 25, lines 31-32; pg 57, line 18).
With respect to Claim 3, Millen et al taught wherein the crRNA(s) is/are transcribed and processed from a CRISPR array (Figure 3, pKLM/pLN).
Lu et al disclosed wherein the crRNA(s) is/are transcribed and processed from a CRISPR array (Figure 1; pg 25, lines 31-32; pg 57, line 18).
With respect to Claims 36-37, those of ordinary skill in the art immediately recognize that there are only two promoter options: inducible or constitutive. Millen et al do not teach any means of intentionally inducing expression, and thus it is considered that the CRISPR array is naturally placed under a constitutive promoter (Figure 3), absent evidence to the contrary. 
Lu et al disclosed wherein the CRISPR array encoding multiple DNA-targeting RNAs (Figure 1; pg 25, lines 31-32; pg 57, line 18) is/are placed under the control of an inducible promoter or a constitutive promoter.
With respect to Claim 8, Millen et al do not teach the expression of the CRISPR/Cas to be under an inducible promoter, and thus it is reasonably understood that the Cas protein is expressed constitutively. 
Lu et al disclosed wherein the Cas9 protein is placed under the control of an inducible promoter or a constitutive promoter (Figure 1; pg 6, line 7; pg 25, lines 31-32).
With respect to Claim 9, Millen et al taught wherein the target sequence is immediately adjacent to a PAM in the nucleic acid of interest (pg 7, col. 1, “PAM (proto-spacer adjacent motif”).
Lu et al disclosed wherein the target sequence is immediately adjacent to a Protospacer Associated Motif (PAM) in the nucleic acid of interest (Figure 1; pg 42, lines 16-18).
With respect to Claim 10, Lu et al disclosed wherein the Cas protein is Streptomyces pyogenes Cas9 nuclease and the PAM has the NGG sequence 3' of the target sequence (pg 13, lines 1-6).
With respect to Claims 5, 7, and 38-39, Lu et al disclosed wherein: 
i) the nuclease module comprises a tracrRNA that forms a complex with the Cas protein and crRNA (Figure 1), 
ii) wherein the tracrRNA and crRNA are provided in a single guide RNA (pg 5, lines 4-6), 
iii) wherein the target sequence is immediately adjacent to a Protospacer Associated Motif (PAM) in the nucleic acid of interest (Figure 1; pg 42, lines 16-18), and 
iv) the tracrRNA and crRNA(s), e.g. a CRISPR array encoding multiple DNA-targeting RNAs (Figure 1; pg 25, lines 31-32; pg 57, line 18) is/are placed under the control of an inducible promoter or a constitutive promoter.
With respect to Claims 17 and 34, Millen et al taught an engineered organism comprising the system of Claim 1, to wit, phage-resistant Lactobacillus lactis transconjugants (Figure 1). 
Lu et al disclosed the host cell may be a probiotic bacterial cell (pg 4, line 5), whereby the system, and host cells comprising said system, may be used for the treatment of pathogenic disease by targeting antibiotic resistance genes (pg 3, lines 5-10), wherein the probiotic bacteria for use in accordance with the invention include Lactobacillus and Lactococcus species (pg 22, lines 7-20).
With respect to Claim 42, Millen et al taught the antibiotic-free system maintenance element comprises one or more nucleic acid molecules comprising a carbon utilization operon, to wit, lactose fermenting ability (Lac) (pg 4, col. 2, Food-Grade CRISPR/Cas plasmid pLN). 
Jeong et al taught lactose or raffinose antibiotic-free system maintenance elements (pg 469, col. 1). 
Parrot et al disclosed raffinose antibiotic-free system maintenance elements (Abstract).
With respect to Claims 43-44, and 46-48, Parrott et al disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as a an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Boyle Declaration under 37 CFR 1.132 filed October 4, 2021 has been considered, and is insufficient to overcome the rejection of claims 1-3, 5, 7-10, 14, 17, 34, 36-39, 42-44, and 46-48 based upon Millen et al in view of Lu et al, Jeong et al, and Parrott et al as set forth in the last Office action. 



Applicant’s argument(s) has been fully considered, but is not persuasive. Jeong et al is considered relevant prior art for having taught that while complementation markers such as lactose have been proposed as food-grade selection markers to replace antibiotic-resistance markers for the genetic modification of Lactococcus species, these dominant markers naturally occur in numerous lactococcal strains, which consequently limits their host spectra utilization. Rather, a dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (pgs 468-469, joining ¶). 
Parrott et al is considered relevant prior art for having disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as a an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art were previously aware of the scientific and technical concepts that the antibiotic-free system maintenance element comprising one or more genes that confer a selective advantage, allows the engineered genetic system to be selected for maintenance and dispersal based on growth conditions.

Dr. Boyle declares (¶9) that engineering the genetic system to actively target and degrade antibiotic resistance genes, and engineering the genetic system to not include antibiotic resistance elements both serve to increase antibiotic "sensitivity" of strains or populations of cells that comprise the genetic system. In an industrial context, increasing antibiotic sensitivity, would serve to decrease the fitness of strains or populations of cells that comprise the genetic system because these strains or populations of cells could potentially be outcompeted by strains or populations of cells that were antibiotic resistant
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims are directed to “industrial complex”. Rather, the claims reasonably embrace mere laboratory activity. 
As a second matter, because the CRISPR/Cas system has long-been recognized in the art to be programmable, the ordinary artisan would necessarily know what antibiotic resistant gene(s) is/are being targeted by the CRISPR/Cas system. Thus, it would be illogical to apply the corresponding antibiotic to such a population if one is seeking to maintain cells comprising the engineered CRISPR/Cas system and the antibiotic-free system maintenance element, as the desired cells are positively selected by the antibiotic-free system maintenance element, thereby outcompeting cells that do not comprise the antibiotic-free system maintenance element. A dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (Jeong et al, pgs 468-469, joining ¶).

Dr. Boyle declares (¶10) that the context of the research and development described in Millen et al is unrelated to the claimed invention because Millen relates to industrial strains of Lactococcus lactis (L. lactis) for use in fermentation in the dairy industry.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Millen et al taught the genetic system is a food-grade CRISPR/Cas plasmid, said CRISPR designed to specifically target and degrade a nucleic acid of interest (pg 4, Phage Resistance is Directed by CRISPR Spacers; Figure 3), said genetic system is mobile, capable of conjugal transfer as bacteriophage, and encodes a transposon and a transposase gene (pg 4, col. 2; pg 8, col. 1, “CRISPR/Cas…dependent on conjugative mobilization”, “self-transmissible”).

Dr. Boyle declares (¶11) that the claimed invention is based on the opposite goal from the goal that Millen was trying to achieve. The claimed genetic system would result in a reduction in fitness for strains or populations of cells that express the genetic system. By contrast, the goal of Millen was to increase fitness of industrial bacterial strains.
Applicant’s argument(s) has been fully considered, but is not persuasive. The phrases “reduction in fitness” and “increase fitness” are relative terms, depending upon the condition(s) in which the cells are grown. While the cells may have a ‘reduction in fitness’ in the presence of an antibiotic, the cells have ‘increased fitness’ in the context of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (Jeong et al, pgs 468-469, joining ¶). Thus, it is not considered that Millen et al teach away from, nor have an opposite goal from, the instantly claimed invention. 

Dr. Boyle declares (¶11) that Jeong is directed to developing strains for industrial use in the food industry and does not provide any suggestion to develop an engineered genetic system for targeting antibiotic resistance genes. One of ordinary skill in the art reviewing Millen and Jeong would not have looked to the disclosure in Lu related to targeting antibiotic resistance genes since there would not have been any reason to modify Millen or Jeong to target antibiotic resistance genes.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, 
Lu et al is considered relevant prior art for having disclosed a mobile genetic element comprising an engineered genetic system comprising a nuclease module, to wit, a CRISPR/Cas system designed to specifically target and degrade a nucleic acid of interest, wherein said nucleic acid of interest encodes an antibiotic resistance gene (Abstract, Figure 1), and a synthetic mobile genetic element (MGE) module capable of dispersing the system from one host cell to another, wherein the host cells may be probiotic bacteria, including Lactobacillus and Lactococcus 
An artisan would be motivated to substitute a first nuclease target nucleic acid, e.g. virulent bacteriophage target(s), per Millen et al, with a second nuclease target nucleic acid, to wit, encoding an antibiotic resistance trait, because Lu et al disclosed the target nucleic acid of interest encodes an antibiotic resistance trait or a virulence factor (Abstract; pg 3, lines 8-10), as the technology of the CRISPR/Cas system allows the ordinary artisan to design their programmable nuclease circuit.
M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.

Applicant argues that Millen et al is directed to generating industrially relevant strains for fermentation with enhanced phage resistance. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lu et al disclosed the target nucleic acid of interest encodes an antibiotic resistance trait or a virulence factor (Abstract; pg 3, lines 8-10), as the technology of the CRISPR/Cas system allows the ordinary artisan to design their programmable nuclease circuit.

Applicant argues that Millen discloses integrating plasmids having natural phage resistance, such as pKLM and pLN.
Applicant’s argument(s) has been fully considered, but is not persuasive. Millen et al taught the mobile genetic element a conjugative, not integrating, plasmid (pg 5, col. 2, “conjugal transfer of pKLM or pLN”).

Applicant argues that Jeong discloses a food-grade expression vector for lactococci by using an alpha-galactosidase gene as the selection marker.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jeong et al taught lactose or raffinose antibiotic-free system maintenance elements were known in the art (pg 469, col. 1). Similarly, Parrot et al disclosed raffinose antibiotic-free system maintenance elements (Abstract).

Applicant argues that Parrott discloses an isolated polynucleotide molecule comprising a gene of interest and a positive selectable marker relating to the raffinose operon for selecting desired transgenic cells
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Jeong et al is considered relevant prior art for having taught that while complementation markers such as lactose have been proposed as food-grade selection markers to replace antibiotic-resistance markers for the genetic modification of Lactococcus species, these dominant markers naturally occur in numerous lactococcal strains, which consequently limits their host spectra utilization. Rather, a dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (pgs 468-469, joining ¶. Parrott et al is considered relevant prior art for having disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art were previously aware of the scientific and technical concepts of using raffinose an antibiotic-free system maintenance element for positive selection.

Applicant argues that the combination of cited references fails to teach or suggest a genetic system comprising a nuclease module designed to specifically target and degrade a nucleic acid of interest encoding an antibiotic resistance trait, which reduces or eliminates antibiotic resistance.
Applicant’s argument(s) has been fully considered, but is not persuasive. Lu et al disclosed the target nucleic acid of interest encodes an antibiotic resistance trait (Abstract; pg 3, lines 8-10), and thus it is axiomatic that the activity of said nuclease against the target nucleic acid encoding the antibiotic resistance gene would result in a reduction or elimination of antibiotic resistance (pg 40, line 18, “re-sensitize an already resistant microbial population to antibiotics”; pg 55, “resensitize bacterial populations to antibiotics”).

Applicant argues that Millen discloses use of the DGCC7167 native plasmid comprising an antibiotic-free system maintenance element as the starting plasmid template for making its food-grade plasmid. Millen, however, uses erythromycin resistance (EmR), an antibiotic system 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims do not require that the final food-grade, engineered genetic system be made without the use of an antibiotic system. 
As a second matter, the instant independent claims are directed to an “engineered genetic system, comprising…” However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The instant claims do not specifically exclude the presence of an antibiotic system maintenance element from the claimed engineered genetic system. 
As a third matter, Millen et al clearly taught that while the CRISPR/Cas system was identified using the antibiotic system to detect conjugative transfer of the pKLM plasmid, the actual food-grade plasmid (pLN) is a derivative of the pKLM plasmid and lacks the antibiotic system maintenance element of pKLM (Table 1; pg 4, col. 2). 

Applicant argues that Millen does not suggest the use of raffinose as a dominant selection marker for food-grade plasmids. Based on Millen, one of ordinary skill in the art would not have been motivated to modify the plasmid constructions disclosed in that reference to arrive at the claimed invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, independent claims do not require the use of raffinose as a dominant selection marker for food-grade plasmids. 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jeong et al is considered relevant prior art for having taught that while complementation markers such as lactose have been proposed as food-grade selection markers to replace antibiotic-resistance markers for the genetic modification of Lactococcus species, these dominant markers naturally occur in numerous lactococcal strains, which consequently limits their host spectra utilization. Rather, a dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (pgs 468-469, joining ¶. Similarly, Parrott et al is considered relevant prior art for having disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as a an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).

Applicant argues that Jeong's nor Parrot's disclosures are directed to an engineered genetic system as presently claimed, let alone the use of a raf operon for such a genetic system. The mere disclosure of the use of a raf operon or a raffinose selective marker as an attractive not support the argument that a skilled person in the art would have been motivated to substitute this strategy for the erythromycin-resistance antibiotic system disclosed by Millen, especially when Millen does not teach or suggest that such modification is desired or needed for its system.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Millen et al taught the genetic system is a food-grade CRISPR/Cas plasmid (pg 4, col. 2). Jeong et al al is considered relevant prior art for having taught that while complementation markers such as lactose have been proposed as food-grade selection markers to replace antibiotic-resistance markers for the genetic modification of Lactococcus species, these dominant markers naturally occur in numerous lactococcal strains, which consequently limits their host spectra utilization. Rather, a dominant marker based on the phenotype of fermenting rare sugars, e.g. raffinose, is an attractive choice in constructing a novel food-grade vector (pgs 468-469, joining ¶. Similarly, Parrott et al is considered relevant prior art for having disclosed the use of a raffinose operon (Abstract; col. 14, lines 62-67) in a recombinant genetic element (col. 8, lines 10-32) as a an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose (Abstract).
Applicant is respectively reminded that, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

Applicant argues that the Examiner has exercised impermissible hindsight reconstruction. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the Examiner finds that Millen et al, Jeong et al, and Parrott et al are each directed to food-grade genetic systems using antibiotic-free maintenance system elements, and thus are within the same or similar field of endeavor, from which the conclusion of obviousness is determined.

Applicant argues that the Examiner has not articulated a reason why one of ordinary skill in the art would consider the specific substitution of a Lac operon with a raffinose utilization operon to yield predictable results.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. inoperability of the prior art to predictably substitute operons, are not evidence without a supporting declaration. Applicant has not articulated what is so unpredictable about substituting lactose utilization for raffinose utilization. 
As a second matter, it should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). Nevertheless, an artisan would be motivated to substitute a first selectable marker maintenance element, e.g.  the erythromycin-resistance antibiotic system maintenance element or the antibiotic-free lactose system maintenance element with a second antibiotic-free system maintenance element comprises a carbon utilization operon, to wit, a raffinose operon, because Jeong et al taught that raffinose was previously recognized by the ordinary artisan to be an attractive choice in constructing a novel food-grade vector, and Parrott et al suggested using a raffinose operon as an antibiotic-free system maintenance element for positive selection of transgenic cells, whereby transformed cells can be selected by simply subjecting them to a medium containing raffinose.

5. 	Claims 1-3, 5, 7-10, 14, 17, 34, 36-39, 42-44, and 46-48 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Millen et al (PLOS One 7(12): e51663, 9 pages, available online December 11, 2012; of record) in view of Lu et al (WO 15/034872; priority to September 5, 2013; of record), Jeong et al (Food Microbiol. 23: 468-475, 2006; of record), and Parrott et al (U.S. Patent 7,005,561), as applied to Claims 1-3, 5, 7-10, 14, 17, 34, 36-39, 42-44, and 46-48 above, and in further view of Berry et al (U.S. Patent 7,700,723; of record).
Determining the scope and contents of the prior art.
Lu et al disclosed wherein the MGE is derived from Tn916 or P1 (pg 21, lines 19-20).
Neither Millen et al, Lu et al, nor Parrott et al teach/disclose wherein the mobile genetic element module is derived from Tn916 or P1 and wherein the transposase is derived from Tn3 or Tn5. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 41, Berry et al is considered relevant prior art for having disclosed the use of 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first mobile genetic element comprising a transposase, as taught by Millen et al, with a second bacteriophage such as a P1 bacteriophage comprising a Tn5 transposase, as disclosed by Berry et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first a first mobile genetic element comprising a transposase with a second bacteriophage, e.g. a P1 bacteriophage comprising a Tn5 transposase, because Lu et al disclosed that mobile genetic elements such as a P1 bacteriophage may be used to deliver Cas/CRISPR nuclease modules into bacterial host cells, and mobile genetic elements such as a P1 bacteriophage comprising a Tn5 transposase were previously known and successfully reduced to practice to deliver the artisan’s gene of interest (Berry et al) prior to the filing date of the instantly claimed invention.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Berry et al do not cure the defect of Millen et al, Jeong et al, and Parrott et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Millen et al, Jeong et al, and Parrott et al are discussed above and incorporated herein. Applicant does not contest the teachings of Berry et al as applied to the obviousness to substitute a first mobile genetic element comprising a transposase, as taught by Millen et al, with a second bacteriophage such as a P1 bacteriophage comprising a Tn5 transposase, as disclosed by Berry et al, with a reasonable expectation of 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kelly et al (FEMS Microbiol. Letters 167: 145-149, 1998) is considered relevant prior art for having taught the use of a mobile genetic element, to wit, conjugative transposon comprising an antibiotic-free system maintenance element, to wit, raffinose operon (Title, Abstract, pg 147, col. 1, Section 3.1 Transfer of raffinose metabolism). Kelly et al taught that raffinose metabolism may be useful as a food grade selectable marker (pgs 148-149, conclusory paragraph).

Parsley et al (U.S. Patent 9,676,641; priority to January 29, 2014) is considered relevant prior art for having disclosed synthetic mobile genetic element modules, to wit, bacteriophages, comprising the artisan’s therapeutic transgene of interest and an antibiotic-free system maintenance element (col. 5, lines 30-45). 

Soubrier (U.S. Patent 7,279,313) is considered relevant prior art for having disclosed synthetic mobile genetic element modules, to wit, plasmids and bacteriophages (col. 3, lines 42-43), comprising the artisan’s therapeutic transgene of interest (col. 11, lines 4-9) and an antibiotic-free system maintenance element, e.g. one that utilizes a carbon source (col. 5, lines 15-20). The use in bacteria of selection markers which are not antibiotic-resistance genes are particularly advantageous (col. 2, lines 20-22). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art were already aware of, and motivated by, the scientific and technical concepts of using an antibiotic-free system maintenance element instead of antibiotic-resistance selection markers when designing biological mobile genetic elements for therapeutic purposes.

Zhang et al (Environmental Microbiology 13(2): 518-528, 2011) is considered relevant prior art for having taught mobile genetic element modules, to wit, a conjugative plasmid (pg 520, col. 2) comprising an antibiotic-free system maintenance element, e.g. one that utilizes raffinose as a carbon source (pg 519, col. 2, Figure 1, “gene cluster involved in raffinose metabolism” (syn. raffinose operon)). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art were already aware of the scientific and technical concepts of mobile genetic elements comprising a raffinose operon, thereby allowing bacterial cells transformed with said mobile genetic elements to utilize raffinose as a carbon source for growth.

Conclusion 
7. 	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633